 1   SHAPIRO & SUTHERLAND, LLC
     1499 SE Tech Center Place, Suite 255
 2   Vancouver, WA 98683
 3
     Telephone: (360) 260-2253
     S&S No. 19-124684
 4

 5                           UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF OREGON
 6
                                                      Case No. 19-30181-tmb13
 7
     In Re:
 8                                                    OBJECTION TO CONFIRMATION OF
     Holly Christine Adair                            THE CHAPTER 13 PLAN
 9

10                              Debtor(s)

11
           COMES NOW JPMORGAN CHASE BANK NA, its successors and/or assigns,
12
     (“Creditor”), by and through its attorney, Gadi Shahak, hereby objects to Holly Christine
13

14   Adair’s (“Debtor”) proposed Chapter 13 Plan dated February 11, 2019 (the “Plan”).

15                                          BACKGROUND
16         On or about August 3, 2005, Dennis W Adair and Holly C Adair made, executed and
17
     delivered a Home Equity Line of Credit Agreement (“Note”) in favor of Washington Mutual
18
     Bank, FA in the original principal amount of $30,000.00. Creditor is the holder of the original
19
     Note endorsed in blank. This Note was secured by a Deed of Trust encumbering real property
20

21   commonly described as 13024 SE Cora Street, Portland, Oregon 97236.

22   ///

23   ///
24
     ///
25
     ///
26
       1 – OBJECTION TO CONFIRMATION OF THE                          SHAPIRO & SUTHERLAND, LLC
27   PROPOSED CHAPTER 13 PLAN                                       1499 SE Tech Center Place, Suite 255
                                                                                 Vancouver, WA 98683
28                                                                           Telephone: (360) 260-2253




                        Case 19-30181-tmb13         Doc 22    Filed 03/05/19
 1         As will be established by the Proof of Claim that is to be filed with the Court, the amount
 2
     necessary to fully pay off Creditor’s lien is over $26,914.59, and the pre-petition arrears are
 3
     approximately $564.35. The pre-petition arrears consist primarily of a delinquent monthly
 4
     payment and a late charge fee.
 5

 6                                 AUTHORITY AND ARGUMENT

 7         Creditor objects to confirmation of the Plan because the Plan does not provide for the
 8
     regular monthly maintenance payments. Pursuant to 11 U.S.C. § 1322(b)(5), the plan must
 9
     provide for the maintenance of the payments while the case is pending. Since the Plan fails to
10

11   maintain the regular monthly maintenance payments, the Plan does not meet the requirements

12   of 11 U.S.C. § 1322(b)(5).
13         Creditor further objects to the confirmation of the Plan because the Plan may not be
14
     feasible. Under the Nonstandard Provisions in Paragraph 14 of the Plan, the Debtor proposes
15
     to “sell or refinance 1745 SE Jackson Street, Roseburg, Oregon 97470, not later than January
16

17   31, 2022, and shall pay to the Trustee from the proceeds at closing, funds sufficient to pay all

18   creditors secured by the subject property remaining in the plan”. Additionally, under paragraph
19
     3 of the Plan, the Debtor propose a monthly plan payment of only $300.00.
20
           After factoring in the Trustee’s commission, unpaid attorney fees, the pre-petition arrears
21
     owed to other secured creditors, and the approximate $564.35 in pre-petition arrears owing to
22

23   the Creditor, it appears that the success of the Plan is wholly contingent upon the successful

24   sale or refinance of the Property.
25
     ///
26
     ///
27

28     2 – OBJECTION TO CONFIRMATION OF THE                           SHAPIRO & SUTHERLAND, LLC
     PROPOSED CHAPTER 13 PLAN                                        1499 SE Tech Center Place, Suite 255
                                                                                  Vancouver, WA 98683
                                                                              Telephone: (360) 260-2253




                         Case 19-30181-tmb13         Doc 22     Filed 03/05/19
 1
           At this point, the Debtor plans to sell or refinance the property are purely speculative.
 2
     The Debtor is required to show credible evidence that completing the future sale is a
 3
     reasonable likelihood. See In re Grogan, 2013 Bankr. LEXIS 1739, 2013 WL 1788024 (Bankr.
 4

 5   D. Or. April 26, 2013) (Chapter 11 Plan). However, the Plan fails to provide what will happen

 6   in the event that the Debtor is unable to sell or refinance the property as anticipated. The Plan

 7   fails to offer a clear alternative for the cure of the pre-petition arrearage and the maintenance of
 8
     the regular monthly payments owing to the Creditor in the event that the Debtor’s intentions to
 9
     sell the Property do not go through. In addition to the speculative nature of the Plan at this
10
     point, the Debtor is allotting an unreasonable period of time to cure the pre-petition arrearages
11
     and maintain the regular monthly payments.
12

13         Since the Plan fails to offer a clear alternative path for the cure of the pre-petition

14   arrearage and the maintenance of the regular monthly payments, the Plan does not meet the
15   requirements of 11 U.S.C. § 1322(b)(5).
16
           WHEREFORE, JPMORGAN CHASE BANK NA, its successors and/or assigns,
17
     respectfully requests an Order denying Confirmation of the Debtor’s proposed Plan.
18
           Dated this 5th day of March, 2019.
19

20

21
     /s/ Gadi Shahak
22   Gadi Shahak, OSB# 180865
     Attorneys for JPMORGAN CHASE BANK NA
23

24

25

26

27     3 – OBJECTION TO CONFIRMATION OF THE                             SHAPIRO & SUTHERLAND, LLC
     PROPOSED CHAPTER 13 PLAN                                          1499 SE Tech Center Place, Suite 255
28                                                                                  Vancouver, WA 98683
                                                                                Telephone: (360) 260-2253




                         Case 19-30181-tmb13          Doc 22     Filed 03/05/19
 1
                                    CERTIFICATE OF MAILING
 2
           I certify that on March 5, 2019, I served an exact and complete copy of the Objection to
 3
     Confirmation on the following parties by depositing it, or causing it to be deposited, in the U.S.
 4

 5   Post Office, in a sealed envelope with postage paid, addressed to each of the respective parties’

 6   last-known address:
 7   Holly Christine Adair
 8
     13024 SE Cora Street
     Portland, OR 97236
 9
     Darin Wisehart
10   Wisehart Law PC
     8215 SW Tualatin-Sherwood Road
11
     Suite 200
12
     Tualatin, OR 97062

13   Wayne Godare
     222 SW Columbia St #1700
14   Portland, OR 97201
15

16

17   /s/ Laurisa Lyubar
     Laurisa Lyubar
18   Legal Assistant
19

20

21

22

23

24

25

26

27
       4 – OBJECTION TO CONFIRMATION OF THE                            SHAPIRO & SUTHERLAND, LLC
28   PROPOSED CHAPTER 13 PLAN                                         1499 SE Tech Center Place, Suite 255
                                                                                   Vancouver, WA 98683
                                                                               Telephone: (360) 260-2253


                          Case 19-30181-tmb13        Doc 22     Filed 03/05/19
